                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



HEATHER L. WHITE,

       Plaintiff,

v.                                                                     Case No. 18-11979

PORTFOLIO RECOVERY
ASSOCIATES, LLC.,                                                    HON. AVERN COHN

     Defendant.
_______________________________/

                ORDER REGARDING DEFENDANT’S MOTION (Doc. 28)1

       This is a debt collection case brought under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692. Plaintiff Heather White (White) sued defendant Portfolio Assets

Recovery LLC (Portfolio), for attempting to collect a debt that had previously been

discharged as part of her bankruptcy proceeding. White also sought class action status

to represent other similarly situated individuals.

       After the complaint was filed and before a motion for class certification was filed,

Portfolio offered White a Rule 68 offer of judgment. White accepted. The Court ruled

that White's acceptance of the offer of judgment rendered the case, including any class

action, moot. Accordingly, the Court dismissed the case. (Doc. 22). White appealed.

(Doc. 23). The Court then entered an Order and Judgment in favor of White in the

amount of $3,000.00 (Doc. 27). White has apparently accepted a check in the amount

of $3,000.00.

       1
       Upon review of the parties’ papers, the Court deems this matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78(b); E.D. Mich. LR 7.1(f)(2).
       Before the Court is Portfolio’s motion styled “Defendant’s Motion to Set Briefing

Schedule to Determine Plaintiff’s Reasonable Attorney Fees, if any, and for Leave to

Deposit Judgment Balance Pursuant to Rule 67.” (Doc. 28).

       Because the parties have subsequently agreed on plaintiff’s attorney fees and

costs incurred to the date of the judgment, the request for a briefing schedule on the

issue is MOOT. As to the request for leave, Portfolio asks that it be ordered to deposit

the amount of attorney fees and costs ($1,650.00) into the Court, that the Court enter an

order stating that Portfolio has satisfied the judgment and releasing the judgment.

Given that the case is still on appeal, Portfolio’s request is DENIED.

       SO ORDERED.



                                                 S/Avern Cohn
                                                 AVERN COHN
                                                 UNITED STATES DISTRICT JUDGE

Dated: 3/5/2019
      Detroit, Michigan




                                            2
